Francis E. Sweeney, Sr., J.,
dissenting. I respectfully dissent. The majority opinion undermines the General Assembly’s intent to create a statewide regulato*298ry structure of uniform operation in this area of environmental legislation. For this reason, I cannot join in its decision announced today.
The majority recognizes that R.C. Chapter 3734 was enacted in response to a public concern with adverse environmental effects related to the collection and disposal of solid wastes, citing A & B Refuse Disposers, Inc. v. Ravenna Twp. Bd. of Trustees (1992), 64 Ohio St.3d 385, 389, 596 N.E.2d 423, 426, and mentions that the General Assembly empowered the Director of the Ohio EPA to “adopt rules for the inspection and licensing of solid waste facilities * * * ” in order to meet its stated objectives. R.C. 3734.02(A). However, the majority conveniently omits the crucial language of that statute which provides that the director “shall adopt * * * rules having uniform application throughout the state governing solid waste facilities * * *.”
The majority also neglects to cite R.C. 3745.011, which provides in pertinent part:
“It is the intent of the general assembly that the environmental protection agency shall:
“(A) Promulgate and put into execution a long term comprehensive plan and program to conserve, protect, and enhance the air, water, and other natural resources of the state;
“(B) Prevent and abate pollution of the environment for the protection and preservation of the health, safety, welfare, and property of the people of the state;
“(C) Administer the air, water, and other natural resources of the state for the use and benefit of the people of the state;
« $ ‡ ‡
“(F) Provide for enforcement of the right of the people to environmental quality consistent with human health and welfare.”
Also, I am troubled that the majority chose to ignore the precedent established in Clermont Environmental Reclamation Co. v. Wiederhold (1982), 2 Ohio St.3d 44, 2 OBR 587, 442 N.E.2d 1278, paragraphs one and two of the syllabus, holding that another provision of R.C. Chapter 3734 is a general law of statewide scope and application, and further requiring that local laws in conflict must yield to this general law.
Instead, today’s majority looks to R.C. 3734.10 to reach its holding that a township may enforce its anti-nuisance zoning resolution against a state-regulated solid waste facility. However, as correctly anticipated by the majority, the argument can be made that the General Assembly did not intend the word “person” to encompass political subdivisions for the purposes of the final paragraph of R.C. 3734.10. While the majority is not persuaded that “person” is meant in the natural sense, I disagree.
*299In construing legislative intent, I am guided by the wording used by the General Assembly. In the first part of the statute, the legislative authority of a political subdivision is specifically named as one of the parties that may request the county prosecutor to prosecute an action pursuant to this chapter. However, in the final paragraph of R.C. 3734.10, the term “political subdivision” is glaringly absent. Instead, the General Assembly designates “the state,” “municipal corporation” or “person” as proper parties to bring an action to abate a nuisance. If the General Assembly had intended to include all political subdivisions it could have expressly so stated, as it did in the first paragraph of R.C. 3734.10. Had the legislature meant “person” in the broad sense defined in R.C. 3734.01(G), it would not have also mentioned the state and municipal corporations, which are already included in that definition. Rather, R.C. 3734.10 demonstrates a clear legislative intent that “person” is meant in the natural sense. “That which is plainly implied in the language of a statute is as much a part of it as that which is expressed.” Doyle v. Doyle (1893), 50 Ohio St. 330, 34 N.E. 166, paragraph one of the syllabus. Any other construction of this portion of the statute would undermine the General Assembly’s intent that such measure would operate uniformly throughout the state.
I believe that R.C. 3734.10 does contemplate prosecution by townships of violations, but such prosecution is expressly limited to violations of state laws. Specifically, R.C. 3734.10 gives the county prosecutor the right, on behalf of a township, to bring an action alleging a violation of R.C. Chapter 3734 or of rules, licenses, permits or orders issued thereunder. The statute does not give a township the right to bring an action to enforce its own anti-nuisance zoning provisions.
Finally, the majority states “it is not disputed that Section 1.16 of the Atwater Township Zoning Resolution is a valid exercise of the powers provided to Atwater Township under R.C. 519.02. Therefore, authority for the Atwater anti-nuisance resolution has been ‘provided by statute.’ ” Again, I disagree with this pronouncement.
As noted by the majority, Atwater Township, being a political subdivision created solely by statute, has no inherent or constitutionally granted police power, the power upon which zoning legislation is based. Whatever police or zoning power townships have is strictly limited to that expressly delegated to them by statute. Bd. of Bainbridge Twp. Trustees v. Funtime, Inc. (1990), 55 Ohio St.3d 106, 108, 563 N.E.2d 717, 719, citing Yorkavitz v. Twp. Trustees of Columbia Twp. (1957), 166 Ohio St. 349, 351, 2 O.O.2d 255, 256, 142 N.E.2d 655, 656.
Pursuant to R.C. 519.02, a township is authorized to enact zoning resolutions to promote the health and safety of its people. However, the right to enforce its zoning resolutions is strictly limited to that which is granted to it by statute.
*300What the state has decreed to be preserved should not be destroyed by local regulation. It is not difficult to conclude that if Atwater is permitted to pass more stringent laws within its borders, there will be, in short order, similar provisions in every township in Ohio. As pointed out by appellant, if each local political subdivision is permitted to define what constitutes a nuisance for the purpose of regulating the business activities of a solid waste facility licensed by the EPA, permit holders would be subject to radically different and inconsistent obligations. When this happens, solid waste site operators could even be subjected to obligations so inconsistent as to make it impossible to satisfy one without violating the other. Surely, this was not the intent of the General Assembly.
In view of the foregoing, I would hold that Atwater Township must yield to the general laws of statewide scope and application. Section 1.16 of the Atwater Township Zoning Resolution, which places more restrictive requirements on B.FJ.’s landfill facilities than those imposed by the Ohio EPA, is ipso facto invalid. Accordingly, I would reverse the judgment of the appellate court and reinstate the trial court’s decision dismissing the complaint.
Douglas, J., concurs in the foregoing dissenting opinion.